 Case20-20425-GLT
Case  20-20425-GLT Doc
                    Doc294
                        288-3   Filed
                            Filed     05/06/21
                                  05/12/21       Entered
                                             Entered      05/06/21
                                                       05/12/21    14:25:54
                                                                15:58:46      Desc
                                                                           Desc Main
                         Proposed
                           DocumentOrder Page
                                           Page   12
                                               1 of of 2               FILED
                                                                       5/12/21 3:51 pm
                                                                       CLERK
                IN THE UNITED STATES BANKRUPTCY COURT                  U.S. BANKRUPTCY
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$

    IN RE:

    VIDEOMINING CORPORATION,                         Bankruptcy No. 20-20425-GLT

                     Debtor.
                                                     Document No. 288
    VIDEOMINING CORPORATION,

                     Movant,

           vs.

    ENTERPRISE BANK, WHITE OAK
    BUSINESS CAPITAL, INC., DILIP HARI,
    RICHARD HIRATA, THE PENNSYLVANIA
    DEPARTMENT OF REVENUE AND
    THE INTERNAL REVENUE SERVICE,

                     Respondents.

                 ORDER OF COURT CONFIRMING PATENT LICENSE

           On consideration of the Debtor’s Expedited Motion to Approve Patent

                                                       May 12, 2021
    License (the “Motion”) and after a Zoom Hearing on ______________________

    regarding said Motion, IT IS ORDERED, ADJUDGED AND DECREED that:

           (1)       The Motion is granted.

           (2)       The terms of the Agreement, which Agreement is attached as

    Exhibit A to the Motion, are approved.

           (3)       Upon payment of $325,000.00 (the “License Price”), which payment

    shall be made by Amazon Technologies, Inc. (“Amazon”) within thirty (30) days

    of the date of this Order, Amazon shall be granted a perpetual, non-exclusive,

    fully paid-up license in any and all Patents owned by VideoMining as of the date

    of this Order.
 Case20-20425-GLT
Case  20-20425-GLT Doc
                    Doc294
                        288-3   Filed
                            Filed     05/06/21
                                  05/12/21       Entered
                                             Entered      05/06/21
                                                       05/12/21    14:25:54
                                                                15:58:46     Desc
                                                                          Desc Main
                         Proposed
                           DocumentOrder Page
                                           Page   22
                                               2 of of 2



            (4)   The License Price is a full and fair price for the license.

            (5)   Upon receipt of the License Price, the Debtor is authorized to pay

    ICAP Patent Brokerage, LLC (ICAP) a commission payment in the amount of

    $65,000.00 (the “Commission Payment”), which payment shall be made by the

    Debtor within three (3) business days of its receipt of the License Price.

            (6)   The remainder of the License Price following the Commission

    Payment shall be paid to Enterprise Bank.

            (7)   This Order shall survive any dismissal or conversion of the within

    case.




    Date: May 12, 2021
                                               Gregoryy L.
                                                         L. Taddonio
                                               United States
                                                      Sttates Bankruptcy Court Judg
                                                                               Judge




                                              2
